October 12 - 14, Exhibit 99.1 2 Forward-Looking Statements The information presented herein may contain predictions, estimates and other forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Although the Company believes that its expectations are based on reasonable assumptions, it can give no assurance that its goals will be achieved. Important factors that could cause actual results to differ materially from those included in the forward-looking statements include the timing and extent of changes in commodity prices for oil and gas, the need to develop and replace reserves, environmental risks, competition, government regulation and the ability of the Company to meet its stated business goals. 3 LEGEND: Bakken producers Bakken permits EXISTING ABRAXAS WELLS (VARIOUS FORMATIONS): Abraxas operated wells Abraxas non-operated wells Bakken (Industry) MontanaNorth Dakota EOG, WLL: Parshall & Sanish CTL, MRO, DNR: Nesson Anticline XOM: Elm Coulee WLL: Lewis & Clark BEXP: Rough Rider 4 Bakken producers Abraxas operated wells Bakken permitsAbraxas non-operated wells Bakken (AXAS) (WI range of 2 - 50%) ~100 gross (1280 acre) units Numerous opportunities (operated and non-operated) NO LEASE EXPIRATIONS - acreage principally held by production 1ST OP WELL: w/o completion 2nd OP WELL: spud - Q4 2010 NON-OP: 10 WELLS 1 - ORRI BPO: on production 2 - 10% WI: on production 3 - 2% WI: on production 4 - 2% WI: on production 5 - 4% WI: drilling 6 - 4% WI: drilling 7 - 4% WI: drilling 8 - 4% WI: drilling 9 - 1% WI: w/o completion 10 - 2% WI: w/o rig MontanaNorth Dakota Nesson 2,600 net acres Elm Coulee 440 net acres Elkhorn Ranch 2,000 net acres Harding 5,800 net acres North Fork 3,200 net acres Carter 3,200 net acres Sheridan 3,000 net acres 3 2 1 5-8 10 5 Bakken - Net Acres per EV Source: Pritchard Capital estimates Net Bakken Acres per $1 Million of Enterprise Value 6 Eagle Ford Shale Blue Eagle JV: August 18, 2010 AXAS - 8,333 net acres $25 million equity investment in JV 43% oil window 35% gas/condensate window 22% gas window $50 million additional commitment Acquire acreage Shoot 3-D seismic Drill ~10 wells Closing: AXAS 50% Fully funded: AXAS 25% FIRST WELL - SCHEDULED TO SPUD OCT-2010 South Texas gas window oil window PXD: Eagle Ford Discovery Enduring: Eagle Ford Discovery BE JV: HBP acreage PXD: Eagle Ford Discovery EOG: Eagle Ford Oil Discoveries gas/condensate window 7 Niobrara Shale AXAS: Converse / Niobrara Counties, Wyoming Sage Grouse 3H Niobrara Producer CUM Oil: 25 MBO EUR: 50 MBO HBP Expires 2012+ 8 Canada - Pekisko CANAXAS ***** Alberta - Pekisko fairway ***** Horizontal development of conventional vertical fields ***** Drill 2 wells to earn 6,400 gross / net acres CANAXAS 100% WI 1st - producing 2nd - completing ***** Vertical depth: 5,400’ Target lateral length: 4,000’ Medium gravity crude Pekisko Fairway 9 Peer Group Analysis Source: Company filings with the SEC and market capitalization on August 12, 2010 E&P analysis includes market capitalization < $1B (AEZ, AREX, ATPG, AXAS, CFW, CPE, CRZO, CWEI, DBLE, DNE, DPTR, END, EPM, FXEN, GDP, GEOI, GMET, GMXR, GPOR, GPR, GST, GSX, KOG, MCF, MHR, NGAS, NOG, PETD, PHX, PINN, PQ, RAME, REXX, SGY, VQ, WRES) 27% undervalued compared to E&P in analysis Mean equates to an AXAS share price of: Mean equates to an AXAS share price of: 30% undervalued compared to E&P in analysis 10 Peer Group Analysis Source: Company filings with the SEC E&P analysis includes market capitalization < $1B (AEZ, AREX, ATPG, AXAS, CFW, CPE, CRZO, CWEI, DBLE, DNE, DPTR, END, EPM, FXEN, GDP, GEOI, GMET, GMXR, GPOR, GPR, GST, GSX, KOG, MCF, MHR, NGAS, NOG, PETD, PHX, PINN, PQ, RAME, REXX, SGY, VQ, WRES) 67% under average of E&P in analysis 8% over average of E&P in analysis In-line with average of E&P in analysis 11 Net Asset Value Excludes identified and resource reserves in West Texas, Alberta Basin Bakken, Alberta, and South Texas (except Eagle Ford) See details in Appendix NAV / Share Proved Reserves Only $ 3.31 Proved PLUS Identified Reserves in Bakken, Eagle Ford, Niobrara $ 13.51 Proved PLUS Identified PLUS Resource Reserves in Bakken, Eagle Ford, Niobrara $ 31.35 Simplistic NAV Calculation: 12 AXAS Highlights §NASDAQ: AXAS §Fully diluted shares outstanding: ~76 million §~50% institutional §~10% insider §Current average trading volume: ~500,000 shares per day §Market capitalization: ~$200 million §Total long-term debt:~$135 million §Re-paid term loan portion (March-10) §High quality assets §Unparalleled upside opportunities §Significant hedge position §2010 Guidance: §Production: 1.7 - 2.0 MMBoe §EBITDA: $38 - 45 Million §CapEx: $30 Million 13 AXAS Hedges 2H 2010 AVE. ** OIL - weighted average price % OIL PDP * 79% 84% 84% 69% GAS - weighted average price % GAS PDP * 77% 82% 81% 66% * As of December 31, 2009 **Volume Weighted Average of 2011 - 2013 NYMEX-based fixed price swaps: 14 Operational Highlights ØPredictable, long-lived production §R/P ratio of 15.3 years §Conventional and unconventional reservoirs Ø1,828 gross (405 net) producing wells: average working interest 22% §~690 gross (250 net) wells/units comprise top 90% by PV ØSubstantial inventory: 152 proved undeveloped locations §Numerous additional identified locations Ø307,625 gross (160,542 net) acres §No material lease expiry issues or drilling commitments ØOperational control - over 80% of PV10 §Over 30 years of operational history §Efficient, low-cost operator §Long history of drilling success Net proved reserves and R/P ratio as of December 31, 2009 Well count and acreage as of December 31, 2009 15 ND SD MT WY CO UT TX OK LA Proved Reserves (MMBoe):24.9 - Proved Developed:56% - Gas/Oil %:65/35% - Operated:82% Abraxas Petroleum Corporation Net proved reserves as of December 31, 2009 Bakken / Three Forks Play Barnett / Woodford Shale Play Wolfberry Trend Rocky Mountain Mid-Continent Permian Basin Gulf Coast Eagle Ford Shale Play High Quality Assets Alberta 16 Reserve / Production Summary Proved Reserves - 24.9 MMBoe Production - 4,065 Boepd Net proved reserves as of December 31, 2009 Daily net production for the quarter ended June 30, 2010 Rocky Permian Basin 22% Gulf Rocky Basin 32% Gulf 17 AXAS Reserves * Includes 0.05 MMBOE of divestitures 18 Near-Term Drilling Catalysts AXAS OPERATED: OUTSIDE OPERATED: Bakken/Three Forks, North Dakota •2 horizontal oil wells •1st well - w/o completion •2nd well - spud: Q4 2010 •AXAS ~60-70% WI West Texas •2 oil wells (1 vertical / 1 horizontal) •1st well - drilling •AXAS 100% Bakken/Three Forks, North Dakota •Continental operated •Drilling •ECO-Pad ™ •4 wells (2-Bakken, 2-TF) •AXAS 4% WI South Texas •1 horizontal liquids-rich gas well •Drilling •AXAS 100% •Continental operated •W/O Completion •1 well (Bakken) •AXAS 1% WI Eagle Ford, South Texas •First horizontal well •Spud: Q4 2010 •Blue Eagle JV 100% (AXAS 50%) Canada •2 horizontal oil wells •1st well - producing •2nd well - completing •CANAXAS 100% 19 Business Plan §Bakken - Prudence §Eagle Ford - Acceleration with JV §Non-core asset sales: >$40 MM - principally non-op §Pay down debt §Accelerate CapEx: 1/2 of sales above $10 MM §Target 50/50 oil/gas production mix by end of 2010 §Target greater than 90% operated by end of 2010 §NOL preservation §Increase investor interest §Increase analyst coverage §4 new equity analyst since year-end ‘09 20 NASDAQ: AXAS 21 Appendix 22 (1)Abraxas estimates (2)Carry in Blue Eagle JV (3)2 additional Bakken wells per 1,280 plus 3 Three Forks wells on half of 1,280’s Net Undeveloped Acres Well Spacing / Acre Net Locations Est. Well Cost ($M) Per Well Reserves (Net MBOE) Reserve Potential (Net MBOE) Oil % D&C Cost ($/BOE) Bakken 90% Eagle Ford G/C 50% — Eagle Ford Oil 90% — Eagle Ford Gas 0% Niobrara HBP 90% Niobrara Leasehold 90% Identified Upside (Probable?): NAV - Appendix 1 Net Undeveloped Acres Well Spacing / Acre Net Locations Est. Well Cost ($M) Per Well Reserves (Net MBOE) Reserve Potential (Net MBOE) Oil % D&C Cost ($/BOE) Bakken 90% Eagle Ford G/C 80 50% Eagle Ford Oil 80 90% Eagle Ford Gas 80 0% Niobrara HBP 80 90% Niobrara Leasehold 80 90% Resource Upside (Possible?): 23 NAV - Appendix 2 Excludes identified and resource reserves in West Texas, Alberta Basin Bakken, Alberta, and South Texas (except Eagle Ford) Asssumptions: Annual G&A Costs ($MM) Average Reserve Life (06/10: 15.7 years) Average D&C Costs ($/BOE) (Identified) (Resource) Average Lifting Costs ($/BOE) Future Oil Price (Hedged thru 2013 ~$74) Future Gas Price (Hedged thru 2013 ~$6.40) Future Production Mix (2009 Gas 65% / Oil 35%) Blended BOE Price ($/BOE) 10 yrs $ 11.46 $ 13.26 $ 17.50 $ 75.00 $ 5.00 50% oil $ 52.50 NAV Calculation: Developed Undeveloped Total Proved Reserves Identified Reserves Total 2P Reserves Resource Reserves Total 3P
